[1] On the hearing of this matter it was stipulated by counsel that the petitioner was tried in the Justice's Court of Calexico township for the commission of an offense in another township in Imperial County. Petitioner contends that the judgment of conviction is void by reason of want of jurisdiction. This contention is obviously correct and amply sustained by the authorities. (Antilla v. Justice's Court, 209 Cal. 621
[290 P. 43]; In re Bridwell, 112 Cal.App. 19 [296 P. 312]; Inre Cohen, 107 Cal.App. 288 [290 P. 512].) *Page 349 
The writ is granted and petitioner is discharged from custody.
Marks, Acting P.J., concurred.
Barnard, P.J., being absent, did not participate in this opinion.